Treat, J.
It is plain, from an analysis of the pleadings, that these so-called defenses or counter-claims cannot be upheld. As counterclaims they do not comply with the requirements of pleadings, and *741are also inconsistent with the other defenses. If the matters were included in the settlement, they cannot be set up against it, except for fraud, etc. If these were errors merely, they should be specifically stated. If other matters were not included, the answer should also state and set out specifically said matters, in order that definite issues may be tried. It is impossible, from the reading of the answer, to understand whether the alleged counter-claims, Nos. 7 and 8, were matters that entered into the settlement or not. If they did, then the settlement must be assailed, as in No. 6; and assailed specifically, which is not done in No. 6.
The demurrer to parts of the answer is sustained.